NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

NICOLAS SANTOS-PEREZ,                           No.    15-73665

                Petitioner,                     Agency No. A077-355-375

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 7, 2019**

Before: THOMAS, Chief Judge, HAWKINS and McKEOWN, Circuit Judges

      Nicolas Santos-Perez, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for withholding of

removal and denying his motion for a continuance.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo

questions of law, Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except

to the extent that deference is owed to the BIA’s interpretation of the governing

statutes and regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004).

We review for substantial evidence the agency’s factual findings. Zehatye v.

Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny in part and dismiss in

part the petition for review.

      Substantial evidence supports the BIA’s denial of petitioner’s withholding of

removal claim. Santos-Perez claims he will be persecuted as a member of his

family, but the record does not compel the conclusion that there is any causal

connection between the persecution he fears and his membership in this group.

See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (an applicant’s “desire

to be free from harassment by criminals motivated by theft or random violence by

gang members bears no nexus to a protected ground”). Our conclusion is not

affected by the differing nexus standards applicable to asylum and withholding of

removal claims. Cf. Barajas-Romero v. Lynch, 846 F.3d 351, 360 (9th Cir. 2017)

(discussing Zetino v. Holder having drawn no distinction between the standards

where there was no nexus at all to a protected ground).

      To the extent Santos-Perez claims he fears he will be persecuted because his

family owns or once owned land, or because he will be perceived as wealthy as a


                                         2
result of his land ownership, his argument is unexhausted, and we lack jurisdiction

to review it. See Barron v. Ashcroft, 358 F.3d 674, 677–78 (9th Cir. 2004) (court

lacks jurisdiction to review claims not presented to the agency).

      The BIA did not err in affirming the IJ’s denial of Santos-Perez’s request for

a continuance. The IJ was within her discretion to deny Santos-Perez’s motion,

considering, among other things, that Santos-Perez’s counsel knew about Santos-

Perez’s arrest for several months before she requested the continuance, and that the

evidence Santos-Perez sought time to investigate seemed unrelated to any

protected ground. See Baires v. I.N.S., 856 F.2d 89, 92–93 (9th Cir. 1988) (in

deciding whether to grant a continuance, IJ should consider “[t]he convenience of

the immigration court,” “the nature of the evidence to be presented and its

importance to an alien’s claim,” “whether the need for the continuance or change

of venue is due to unreasonable conduct on the part of the alien,” and “the number

of prior continuances granted the alien and their duration”).

      Finally, Santos-Perez’s claim that the IJ erred by failing to include her

reasoning regarding her denial of his continuance in her oral decision was not

made before the BIA, so we may not review it. See Barron, 358 F.3d at 677–78.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3